EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11265628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bossert (Reg. No. 79,688) on 07/27/2022.

The application has been amended as follows: 

18.	(Currently Amended) The system of claim 14, wherein the data provider and the one or more data consumers are not part of a common entity. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11, and 21, the prior art of record fails to teach or suggest generating a database that references consumer information based on a share object in response to the share object being added to a list of consumed share objects of a data provider that provided the data listing accessed via executing one or more queries in combination with the other limitations of each respective independent claim.  The list of consumed shares, of which new share objects are added, is presumably part of a user record as disclosed in [54] and [81] of Applicant’s originally-filed specification.  It is noted that the claimed “consumer information” is not the information provided by the data provider (i.e., the data listing), but is data consumer metrics on the information provided by the data provider such as an identity of the data consumer, an address associated with each set of accessed data, or a frequency with which the address is accessed by the data consumers (as recited in claim 4).  Additionally, the terminal disclaimer filed on 07/13/2022 obviates the nonstatutory double patenting rejection of claims 1-30.  Claims 2-10, 12-20, and 22-30 are allowed by virtue of their dependency on claims 1, 11, and 21, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452